Citation Nr: 0119231	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post operative 
pituitary adenoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) February 2000 rating decision which denied 
service connection for post operative pituitary adenoma (by 
April 2000 letter from the RO, the veteran was informed that 
his service connection claim was previously denied by Board 
decision in March 1997, that the decision of the Board was 
affirmed by August 1998 Memorandum Decision of the U.S. Court 
of Veterans Appeals (now named the U.S. Court of Appeals for 
Veterans Claims (the Court)), and that his service connection 
claim was denied on the basis of a lack of new and material 
evidence to support the application to reopen the claim).


FINDINGS OF FACT

1.  Service connection for post operative pituitary adenoma 
was denied by Board decision in March 1997 (that decision was 
affirmed by the Court in August 1998).

2.  Evidence received in support of the application to reopen 
the claim of service connection for post operative pituitary 
adenoma, furnished since the March 1997 Board decision, is 
duplicative, cumulative, and redundant.


CONCLUSIONS OF LAW

1.  The March 1997 Board decision, which denied service 
connection for post operative pituitary adenoma, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for post operative 
pituitary adenoma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for post operative pituitary adenoma 
(tumor) was denied by RO rating decisions in July 1984 and 
May 1994, and by Board decision in March 1997, based on 
findings that the evidence did not show that the disability 
was related to the veteran's active service, any incident 
occurring therein, and/or any Agent Orange exposure during 
his Vietnam service.  The March 1997 decision of the Board 
was affirmed by the Court in August 1998.  Thus, the March 
1997 Board decision is final and is not subject to revision 
on the same factual basis, but it may be reopened on 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. 
App. 273 (1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
Board decision in March 1997.

Evidence of record at the time of the March 1997 Board 
decision included the veteran's service medical records, 
showing no report or clinical findings indicative of any sign 
or manifestation of pituitary adenoma; on service separation 
medical examination in November 1969, his uncorrected vision 
was 20/20, bilaterally.  On VA medical examination in June 
1970, no report or clinical finding of pituitary adenoma was 
identified.

The veteran initially filed a claim of service connection for 
"brain tumor" in January 1984, claiming that it resulted 
from his Agent Orange exposure in Vietnam.  On numerous 
occasions between the time of the initial filing of his 
service connection claim and the final Board decision in 
March 1997 (including at a Travel Board hearing in October 
1996), he repeatedly expressed his conviction that his 
pituitary adenoma developed as a result of his Agent Orange 
exposure while in Vietnam.

University of Texas Medical Branch Hospital (UTMBH) records 
from November to December 1983 document treatment of the 
veteran's pituitary tumor (indicating that the tumor was 
initially diagnosed in May 1983).  The records reveal that he 
initially sought medical treatment in May 1983, reporting a 
10-month history of decreasing vision in the left eye, and 6-
month history of decreasing vision in the right eye 
(ultimately leading to blindness in the left eye and impaired 
vision in the right eye); also in May 1983, he underwent 
surgery to remove the pituitary tumor.  

VA medical records from January to August 1984 document 
intermittent follow-up treatment of the veteran's pituitary 
tumor, status post surgery.  On medical examination in 
January 1984, he indicated that he knew he had a tumor in 
1979, when he was involved in a motor vehicle accident and 
had to undergo numerous X-ray studies (which showed the 
tumor); he reportedly had progressive loss of vision and 
headaches since 1981, was diagnosed with pituitary tumor in 
May 1983, and had the tumor partially removed, surgically, in 
May 1983.  

On VA medical examination in October 1984, discussing the 
history of treatment of the veteran's pituitary tumor since 
May 1983, status post operative transsphenoidal resection of 
an eosinophilic adenoma (probably Prolactin secreting), 
residual blindness, and extension of the tumor (shown by 
computerized tomography study (CT)) were diagnosed.  On 
ophthalmologic examination, it was indicated that his 
bilateral optic atrophy and visual field defects were due to 
the pituitary adenoma.  

VA medical records from August 1984 to August 1989 document 
intermittent follow-up treatment of the veteran's pituitary 
adenoma.  

At an October 1996 Travel Board hearing, the veteran 
testified that he had headaches and pressure sensation in the 
head during service and, beginning in 1979, he noticed that 
he had impaired vision.  Also in 1979, he was involved in a 
motor vehicle accident; X-ray studies performed in 
conjunction with medical treatment following the accident 
reportedly showed an enlarged pituitary.  He indicated that 
he sought medical treatment in 1983 (for continuing headaches 
and decreasing vision), leading to the diagnosis of pituitary 
tumor, and requiring treatment by surgery and radiation 
therapy.  He testified that no physician had ever informed 
him when or why the tumor initially developed, but he 
believed that its onset was related to his Agent Orange 
exposure in Vietnam.  At the time of the hearing, he was 
reportedly blind in the left eye and had significantly 
reduced vision on the right.  

A November 1979 private medical record, received at the 
hearing in October 1996, documents treatment for multiple 
facial contusions due to trauma; X-ray study showed enlarged 
cella turcica.

Evidence submitted since the final Board decision in March 
1997 includes the veteran's February 2000 application to 
reopen his service connection claim.  Along with that 
application, he submitted medical records from South Texas 
Medical Clinics, dated in November 1996, and from November to 
December 1998.  In November 1996, a physician indicated that 
he had not seen the veteran in about 17 years; the veteran 
informed him that he was in the process of applying for VA 
benefits, feeling that his medical condition was related to 
Agent Orange exposure in Vietnam; the physician indicated 
that he filled out for the veteran some forms "relating to 
the story that he told [him];" he recorded the veteran's 
pertinent medical history relative to his pituitary gland 
tumor since 1979, noting that "he had been noted to have an 
enlarged cella tursica (sic)" prior to 1979.  In November 
1998, the veteran underwent cholangiogram study and received 
follow-up medical treatment.

Medical records from the UTMBH, dated from May to November 
1983 and received in October 2000 (including duplicate copies 
of portions of the previously submitted and identified 
records in November 1983), include a May 1983 report of 
"decreasing vision" (for the past 10 months in the left 
eye, and for the past 6 months in the right eye); 
examination, including X-ray and CT studies, showed a "very 
large sella turcica;" transsphenoidal hypophysectomy was 
performed and, during the surgery, a cystic pituitary tumor 
was found; post-operatively, pituitary adenoma was diagnosed, 
and follow-up treatment was commenced.  

At an April 2001 video conference hearing, the veteran 
expressed his belief that his pituitary adenoma, requiring 
extensive medical treatment over the past several years, had 
its onset as a result of his Agent Orange exposure in 
Vietnam, indicating that no physician ever informed him that 
this was in fact true.  He indicated that he had recurrent 
headaches since service, and after service in 1979, he was 
involved in a motor vehicle accident; clinical studies 
performed in conjunction with the post-accident treatment 
reportedly showed a growth in his pituitary region, but he 
declined to have that growth further evaluated or treated at 
that time.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for post operative pituitary adenoma.  
Although portions of the newly-submitted evidence were not 
previously of record, including private clinical records 
dated in May 1983, in November 1996, and from November to 
December 1998, as well as the veteran's April 2001 hearing 
testimony, the entirety of this evidence is cumulative and 
redundant of other evidence previously submitted and 
considered by the Board; other portions of the newly-
submitted evidence (private clinical records in November 
1983) are merely duplicate copies of records previously 
submitted.  

The evidence of record in March 1997 included the veteran's 
assertion that the onset of his pituitary tumor, initially 
diagnosed and treated in May 1983, was related to his 
exposure to Agent Orange in service in Vietnam; his 
contentions relative to the alleged onset of the disability, 
advanced since March 1997, have remained essentially 
unchanged.  The medical evidence of record in March 1997, 
documented evidence of cella turcica in November 1979, showed 
a pituitary tumor in May 1983, and documented intermittent 
treatment of the tumor since May 1983; the new medical 
evidence submitted since March 1997 does not document the 
presence of a tumor before 1979, and it does not suggest that 
the onset of the pituitary tumor was related to active 
service, any incident occurring therein, or any claimed 
exposure to Agent Orange in Vietnam.  Overall, the 
additional, medical evidence is not material to this claim; 
such evidence is merely cumulative in nature.

The Board is mindful of the veteran's contention to the 
effect that his pituitary tumor is related to his exposure to 
Agent Orange in Vietnam.  However, the evidence of record at 
the time of the final Board decision in March 1997 already 
included such contentions.  Thus, the veteran's recent, 
reiterative assertions are entirely cumulative and redundant.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The veteran's claim of service connection for post operative 
pituitary adenoma was previously denied because the evidence 
of record did not show that the adenoma, manifested and 
diagnosed many years after service separation, was related to 
active service period or any incident occurring therein 
(including the claimed Agent Orange exposure).  He has not 
submitted or identified any new and material evidence to 
support his contention that his pituitary adenoma is of 
service origin.  

The Board notes that the veteran consulted a private 
physician in November 1996 (and the physician suggested that 
he treated the veteran in the past, 17 years earlier), 
apparently seeking his assistance in establishing a link 
between the onset of his tumor and active service 
period/Agent Orange exposure in Vietnam.  The physician did 
not suggest that there was such link or nexus, indicating, 
instead, that he filled out some forms and gave them to the 
veteran.  Although no such forms are currently of record, the 
veteran indicated, in April 2001, that no physician had ever 
informed him that there was a relationship between his 
disability and service/Agent Orange exposure; he did not 
suggest that he was in possession of any relevant information 
or material to substantiate his claim.  Thus, any forms which 
the private physician may have given the veteran in November 
1996 do not appear to have any relevance to the service 
connection claim.

Overall, the newly-furnished evidence is duplicative, 
cumulative, and redundant of evidence of record in March 
1997; it does not provide a new factual basis on which the 
veteran's claim may be considered.  38 C.F.R. § 3.156.  A 
decision of the Board is not subject to revision on the same 
factual basis.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for post operative 
pituitary adenoma, the claim may not be reopened and the 
Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
post operative pituitary adenoma is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


